     Case: 1:19-cv-00151-MPM-RP Doc #: 143 Filed: 08/28/20 1 of 1 PageID #: 618




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JOHN DOE                                                                                 PLAINTIFF

v.                                                                         No. 1:19CV151-MPM-RP

JOB REYES RIVERA, ET AL.                                                             DEFENDANTS


             ORDER GRANTING DEFENDANT RIVERA’S MOTION [105]
        TO SET ASIDE CLERK’S ENTRY OF DEFAULT AND TO DISMISS FOR
       WANT OF SERVICE OF PROCESS; DENYING PLAINTIFF’S MOTION [113]
                      TO STRIKE RIVERA’S MOTION [105]


       This matter comes before the court on defendant Rivera’s Motion [105] to Set Aside Clerk’s

Entry of Default and to Dismiss for Want of Service of Process, as well as the Plaintiff’s Motion [113]

to Strike that motion. As the court has dismissed Rivera as a defendant for want of valid service of

process, his Motion to Set Aside Clerk’s Entry of Default and to Dismiss are GRANTED. In light of

this ruling, the Plaintiff’s Motion [113] to Strike is DENIED.

       SO ORDERED, this, the 28th day of August, 2020.

                                                       /s/ Michael P. Mills
                                                       UNITED STATES DISTRICT COURT
                                                       NORTHERN DISTRICT OF MISSISSIPPI
